DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 4-5, 7-14 and 16-17 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 16 and 17 (see Remarks pages 8-11 filed on 12/27/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Kumashio (US 2006/0139661) discloses device and computer program product for controlling an information apparatus configured to set a plurality of image processing functions. The method, device and computer program product automatically generate a name of a symbol corresponding to image processing function settings selected from the plurality of image processing functions by a user and set by the user in a display. The automatically generated name is associated with the image processing function settings set by the user. The symbol and automatically generated name are displayed, (Para 0024-0077). However, Kumashio does not disclose in the affirmative, “arrange and display, on a file name setting screen, which is different from the setting change screen, one or more user-operable elements, each corresponding to a respective one of the items whose set values have been changed, the elements being arranged and displayed according to an order in which a user performed a change operation to change the set values of the items; in response to a user instruction, create a file name that includes: (i) a name of at least one of the items; and (ii) the set value of the at least one of the items, wherein the file name is created in accordance with an arranged order of the elements displayed on the file name setting screen; and before receiving the user instruction to create the file name, display a preview of the file name that will be created according to the arranged order of the elements displayed on file name setting screen.”
Further, the next closest prior art James et al (US 2014/0188803) discloses systems and methods for automatic synchronization of recently modified data between a plurality of devices. A device may identify newly utilized files stored on the device, and a synchronization engine may synchronize these files to one or more additional devices. The synchronization engine may record a storage location of the files on the first device, and may transmit the files for storage in a hidden directory on the other devices. After modification, a file may be synchronized back to the initial device. The synchronization engine on the initial device may retrieve the storage location of the modified file, and may replace the previous version of the file with the newly received modified file, in the original storage location. The user may view and edit recently utilized files on any device, while maintaining their original storage locations on each device and without having to manually manage files, (Para 0029-0092). However, James et al does not disclose in the affirmative, “arrange and display, on a file name setting screen, which is different from the setting change screen, one or more user-operable elements, each corresponding to a respective one of the items whose set values have been changed, the elements being arranged and displayed according to an order in which a user performed a change operation to change the set values of the items; in response to a user instruction, create a file name that includes: (i) a name of at least one of the items; and (ii) the set value of the at least one of the items, wherein the file name is created in accordance with an arranged order of the elements displayed on the file name setting screen; and before receiving the user instruction to create the file name, display a preview of the file name that will be created according to the arranged order of the elements displayed on file name setting screen.”
Finally, the next closest prior art Nishimura et al (US 2004/0257921) discloses state of a label at an optional time point, such as a past time point, can be recognized, while the label can be regenerated even when the label has been deleted. When a label on which can be pasted an object, such as text, picture or sound, is acted upon (yes at step S141) the difference of the label information is computed (step S142) and the computed difference information is stored (steps S144, S145). The label state is then regenerated based on the time information stored in association with the label and the difference information. Also, time is displayed, plural time intervals are displayed (step S201), a desired one of the plural time intervals is selected (step S202) and time display is controlled responsive to the selected time intervals (steps S203 to S206), to facilitate retrieval of the information corresponding to the specified time. In addition, a label handling at least the time concept is processed (step S231) and the time axis in displaying the label is controlled (step S233) based on an operating signal associated with rotational actuation from a jog dial (step S232), (Para 0108- 0412). However, Nishimura et al does not disclose in the affirmative, “arrange and display, on a file name setting screen, which is different from the setting change screen, one or more user-operable elements, each corresponding to a respective one of the items whose set values have been changed, the elements being arranged and displayed according to an order in which a user performed a change operation to change the set values of the items; in response to a user instruction, create a file name that includes: (i) a name of at least one of the items; and (ii) the set value of the at least one of the items, wherein the file name is created in accordance with an arranged order of the elements displayed on the file name setting screen; and before receiving the user instruction to create the file name, display a preview of the file name that will be created according to the arranged order of the elements displayed on file name setting screen.”
Therefore, the prior arts Kumashio, James et al and Nishimura et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “arrange and display, on a file name setting screen, which is different from the setting change screen, one or more user-operable elements, each corresponding to a respective one of the items whose set values have been changed, the elements being arranged and displayed according to an order in which a user performed a change operation to change the set values of the items; in response to a user instruction, create a file name that includes: (i) a name of at least one of the items; and (ii) the set value of the at least one of the items, wherein the file name is created in accordance with an arranged order of the elements displayed on the file name setting screen; and before receiving the user instruction to create the file name, display a preview of the file name that will be created according to the arranged order of the elements displayed on file name setting screen.”

Regarding independent claim 16, the closest prior art, Kumashio (US 2006/0139661) discloses device and computer program product for controlling an information apparatus configured to set a plurality of image processing functions. The method, device and computer program product automatically generate a name of a symbol corresponding to image processing function settings selected from the plurality of image processing functions by a user and set by the user in a display. The automatically generated name is associated with the image processing function settings set by the user. The symbol and automatically generated name are displayed, (Para 0024-0077). However, Kumashio does not disclose in the affirmative, “arranging and displaying, on a file name setting screen, which is different from the setting change screen, one or more user-operable elements, each corresponding to a respective one of the items whose set values have been changed, the elements being arranged and displayed according to an order in which a user performed a change operation to change the set values of the items; in response to a user instruction, creating a file name that includes: (i) a name of at least one of the items; and (ii) the set value of the at least one of the items, wherein the file name is created in accordance with an arranged order of the elements displayed on the file name setting screen; and before receiving the user instruction to create the file name, displaying a preview of the file name that will be created according to the arranged order of the elements displayed on file name setting screen.”
“arranging and displaying, on a file name setting screen, which is different from the setting change screen, one or more user-operable elements, each corresponding to a respective one of the items whose set values have been changed, the elements being arranged and displayed according to an order in which a user performed a change operation to change the set values of the items; in response to a user instruction, creating a file name that includes: (i) a name of at least one of the items; and (ii) the set value of the at least one of the items, wherein the file name is created in accordance with an arranged order of the elements displayed on the file name setting screen; and before receiving the user instruction to create the file name, displaying a preview of the file name that will be created according to the arranged order of the elements displayed on file name setting screen.”
Finally, the next closest prior art Nishimura et al (US 2004/0257921) discloses state of a label at an optional time point, such as a past time point, can be recognized, while the label can be regenerated even when the label has been deleted. When a label on which can be pasted an object, such as text, picture or sound, is acted upon (yes at step S141) the difference of the label information is computed (step S142) and the computed difference information is stored (steps S144, S145). The label state is then regenerated based on the time information stored in association with the label and the difference information. Also, time is displayed, plural time intervals are displayed (step S201), a desired one of the plural time intervals is selected (step S202) and time display is controlled responsive to the selected time intervals (steps S203 to S206), to facilitate retrieval of the information corresponding to the specified time. In addition, a label handling at least the time concept is processed (step S231) and the time axis in displaying the label is controlled (step S233) based on an operating signal associated with rotational actuation from a jog dial (step S232), (Para 0108- 0412). However, Nishimura et al does not disclose in the affirmative, “arranging and displaying, on a file name setting screen, which is different from the setting change screen, one or more user-operable elements, each corresponding to a respective one of the items whose set values have been changed, the elements being arranged and displayed according to an order in which a user performed a change operation to change the set values of the items; in response to a user instruction, creating a file name that includes: (i) a name of at least one of the items; and (ii) the set value of the at least one of the items, wherein the file name is created in accordance with an arranged order of the elements displayed on the file name setting screen; and before receiving the user instruction to create the file name, displaying a preview of the file name that will be created according to the arranged order of the elements displayed on file name setting screen.”
Therefore, the prior arts Kumashio, James et al and Nishimura et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “arrange and display, on a file name setting screen, which is different from the setting change screen, one or more user-operable elements, each corresponding to a respective one of the items whose set values have been changed, the elements being arranged and displayed according to an order in which a user performed a change operation to change the set values of the items; in response to a user instruction, create a file name that includes: (i) a name of at least one of the items; and (ii) the set value of the at least one of the items, wherein the file name is created in accordance with an arranged order of the elements displayed on the file name setting screen; and before receiving the user instruction to create the file name, display a preview of the file name that will be created according to the arranged order of the elements displayed on file name setting screen.”

Regarding independent claim 17, the closest prior art, Kumashio (US 2006/0139661) discloses device and computer program product for controlling an information apparatus configured to set a plurality of image processing functions. The  “means for arranging and displaying, on a file name setting screen, which is different from the setting change screen, one or more user-operable elements, each corresponding to a respective one of the items whose set values have been changed, the elements being arranged and displayed according to an order in which a user performed a change operation to change the set values of the items; means for, in response to a user instruction, creating a file name that includes: (i) a name of at least one of the items; and (ii) the set value of the at least one of the items, wherein the file name is created in accordance with an arranged order of the elements displayed on the file name setting screen; and means for, before receiving the user instruction to create the file name, displaying a preview of the file name that will be created according to the arranged order of the elements displayed on file name setting screen.”
Further, the next closest prior art James et al (US 2014/0188803) discloses systems and methods for automatic synchronization of recently modified data between a plurality of devices. A device may identify newly utilized files stored on the device, and a synchronization engine may synchronize these files to one or more additional devices. The synchronization engine may record a storage location of the files on the first device, “means for arranging and displaying, on a file name setting screen, which is different from the setting change screen, one or more user-operable elements, each corresponding to a respective one of the items whose set values have been changed, the elements being arranged and displayed according to an order in which a user performed a change operation to change the set values of the items; means for, in response to a user instruction, creating a file name that includes: (i) a name of at least one of the items; and (ii) the set value of the at least one of the items, wherein the file name is created in accordance with an arranged order of the elements displayed on the file name setting screen; and means for, before receiving the user instruction to create the file name, displaying a preview of the file name that will be created according to the arranged order of the elements displayed on file name setting screen.”
Finally, the next closest prior art Nishimura et al (US 2004/0257921) discloses state of a label at an optional time point, such as a past time point, can be recognized, while the label can be regenerated even when the label has been deleted. When a label on which can be pasted an object, such as text, picture or sound, is acted upon (yes at “means for arranging and displaying, on a file name setting screen, which is different from the setting change screen, one or more user-operable elements, each corresponding to a respective one of the items whose set values have been changed, the elements being arranged and displayed according to an order in which a user performed a change operation to change the set values of the items; means for, in response to a user instruction, creating a file name that includes: (i) a name of at least one of the items; and (ii) the set value of the at least one of the items, wherein the file name is created in accordance with an arranged order of the elements displayed on the file name setting screen; and means for, before receiving the user instruction to create the file name, displaying a preview of the file name that will be created according to the arranged order of the elements displayed on file name setting screen.”
 “means for arranging and displaying, on a file name setting screen, which is different from the setting change screen, one or more user-operable elements, each corresponding to a respective one of the items whose set values have been changed, the elements being arranged and displayed according to an order in which a user performed a change operation to change the set values of the items; means for, in response to a user instruction, creating a file name that includes: (i) a name of at least one of the items; and (ii) the set value of the at least one of the items, wherein the file name is created in accordance with an arranged order of the elements displayed on the file name setting screen; and means for, before receiving the user instruction to create the file name, displaying a preview of the file name that will be created according to the arranged order of the elements displayed on file name setting screen.”

Dependent claims 4-5 and 7-14 are allowed because of their dependency to claims 1, 16 and 17 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677